As filed with the Securities and Exchange Commission on January 13, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE LONG-TERM SECURITIES (92.39%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Refunding Bonds; 2003 Series A % 7/1/2018 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FIN. AUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2012 Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $89,385,083) VARIABLE RATE DEMAND NOTES* (6.26%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds; Series 2009 C % 12/1/2011 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 12/1/2011 IRVINE RANCH WATER DISTRICT Consolidated Series 1993 % 12/1/2011 LOS ANGELES DEPARTMENT OF WATER AND POWER Water System Variable Rate Demand Revenue Bonds, 2001 Series B-2 % 12/1/2011 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Subordinate Lien Variable Rate Refunding Revenue Bonds; 2008 Series C % 12/1/2011 Total Variable Rate Demand Notes (Cost $6,190,000) Total Investments (Cost $95,575,083) (a) (98.65%) Other Net Assets (1.35%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $95,451,800. At November 30, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. CALIFORNIA INSURED INTERMEDIATE FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE LONG-TERM SECURITIES (82.98%) BAY AREA INFRASTRUCTURE FINANCING AUTHORITY State Payment Acceleration Notes $ % 8/1/2017 $ BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A % 6/1/2013 CALIFORNIA STATE PUBLIC WORKS BOARD Lease Revenue Refunding Bonds; 2001 Series A % 6/1/2012 University of California Research Project % 11/1/2014 CHAFFEY UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Series C % 5/1/2012 EAST BAY REGIONAL PARK DISTRICT General Obligation Bonds, Series 2009 A % 9/1/2020 EL DORADO UNION HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 2008 % 8/1/2017 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Refunding Certificates of Participation; 2008 Series A % 7/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 % 8/1/2012 JURUPA PUBLIC FINANCING AUTHORITY Revenue Bonds; 2010 Series A % 9/1/2017 KINGS RIVER CONSERVATION DISTRICT Pine Flat Power Revenue Refunding Bonds; Series G % 1/1/2019 LOS ANGELES CALIFORNIA HARBOR DEPARTMENT Refunding Revenue Bonds; 2006 Series C % 8/1/2014 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Proposition C Sales Tax Revenue Bonds, Second Senior Bonds 2004 Series A % 7/1/2022 LOS ANGELES UNIFIED SCHOOL DISTRICT General Obligation Refunding Bonds 2007 % 1/1/2028 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds; 2005 % 8/1/2014 General Obligation Bonds; 2002 Series A % 8/1/2012 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Revenue Bonds, Series 2005 % 8/1/2020 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A % 7/1/2015 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A % 10/1/2015 Water Revenue Refunding Bonds; Series B % 11/1/2013 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A % 1/1/2013 THE REGENTS OF THE UNIVERSITY OF CALIFORNIA Medical Center Pooled Revenue Bonds; Series A % 5/15/2028 Total Long-Term Securities (Cost $9,963,334) VARIABLE RATE DEMAND NOTES* (15.46%) CALIFORNIA STATE Kindergarten; Series A-5 Remarket % 12/1/2011 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008 C % 12/1/2011 Pollution Control Revenue Refunding Bonds; Series 2002 % 12/1/2011 IRVINE, CITY OF Limited Obligation Assesment District No 93-14 % 12/1/2011 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 12/1/2011 Total Variable Rate Demand Notes (Cost $1,900,000) Total Investments (Cost $11,863,334) (a) (98.44%) Other Net Assets (1.56%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $11,862,974.At November 30, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. CALIFORNIA TAX FREE MONEY MARKET FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE TAX AND REVENUE ANTICIPATION NOTES (4.71%) LOS ANGELES, CITY OF Tax and Revenue Anticipation Notes 2011 $ % 4/30/2012 $ Total Tax & Revenue Anticipation Notes (Cost $2,017,918) VARIABLE RATE DEMAND NOTES* (91.83%) BAY AREA TOLL AUTHORITY San Francisco Bay Area Toll Bridge Revenue Bonds; 2006 Series C-2 % 12/1/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B % 12/1/2011 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Catholic Healthcare West Loan Program; 2005 Series H % 12/7/2011 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK The J. Paul Getty Trust Revenue Bonds; 2003 Series B % 12/1/2011 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Refunding Revenue Bonds; Chevron USA Inc, Series 2005 % 12/1/2011 Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 12/1/2011 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 % 12/1/2011 CALIFORNIA STATE Kindergarten; Series A-1 Remarket % 12/1/2011 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Refunding Revenue Bonds; Los Angeles County Museum of Art Project; Series 2008 B % 12/7/2011 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 12/7/2011 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Series 2008 C % 12/7/2011 Water and Sewer Revenue Certificates of Participation; Series 2008 B % 12/7/2011 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No 94-15 % 12/1/2011 Assessment District No 97-17 % 12/1/2011 IRVINE RANCH WATER DISTRICT Refunding Series 2011 A-2 % 12/1/2011 LOS ANGELES DEPARTMENT OF WATER AND POWER Water System; Subseries B-2 % 12/1/2011 Water System; Subseries B-3 % 12/1/2011 Power System; Subseries A-4 % 12/1/2011 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 12/1/2011 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 12/7/2011 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 12/7/2011 PARAMOUNT UNIFIED SCHOOL DISTRICT School Facility Bridge Funding % 12/1/2011 RIVERSIDE, CITY OF Refunding Water Revenue Bond; 2011 A % 12/1/2011 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Subordinate Lien Variable Rate Refunding Revenue Bonds, 2008 Series B % 12/1/2011 SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B % 12/1/2011 SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 12/7/2011 SAN JOSE REDEVELOPMENT AGENCY Merged Area Redevelopment Project Revenue Bonds; 1996 Series B % 12/7/2011 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project % 12/1/2011 SOUTH PLACER WASTEWATER AUTHORITY Wastewater Revenue Refunding Bonds; Series 2011 A % 12/1/2011 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds; 2008 Subordinate Refunding Series B % 12/7/2011 TRACY, CITY OF Sycamore: 7/03 % 12/1/2011 WEST BASIN MUNICIPAL WATER DISTRICT Refunding Revenue Certificates of Participation; Series 2008 A-2 % 12/7/2011 Total Variable Rate Demand Notes (Cost $39,335,000) Total Investments (Cost $41,352,918) (a) (96.54%) Other Net Assets (3.46%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $41,352,918. * Stated maturity reflects next reset date. U.S. GOVERNMENT SECURITIES FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE Corporate Bonds (2.59%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,001,193) Government National Mortgage Association (12.93%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 10/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $4,536,867) United States Treasury Bonds (17.33%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,119,862) United States Treasury Notes (66.37%) % 6/30/2012 % 6/30/2013 % 10/31/2013 % 5/15/2014 % 2/15/2015 % 6/30/2017 % 2/28/2018 % 11/15/2018 % 2/15/2021 Total United States Treasury Notes (Cost $24,857,377) Total Investments (Cost $36,515,299) (a) (99.22%) Other Net Assets (0.78%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $36,515,299.At November 30, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ SHORT-TERM U.S. GOVERNMENT BOND FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE Corporate Bonds (7.13%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,001,193) Government National Mortgage Association (2.63%) % 11/20/2034 % 6/20/2034 Total Government National Mortgage Association (Cost $363,612) United States Treasury Notes (89.27%) % 1/15/2012 % 3/15/2012 % 5/15/2012 % 7/15/2012 % 7/31/2012 % 8/15/2012 % 9/15/2012 % 10/15/2012 % 11/15/2012 % 12/15/2012 % 1/15/2013 % 6/15/2013 % 1/31/2014 % 6/15/2014 % 1/31/2015 Total United States Treasury Notes (Cost $12,616,207) Total Investments (Cost $13,981,012) (a) (99.03%) Other Net Assets (0.97%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $13,981,012.At November 30, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ THE UNITED STATES TREASURY TRUST PORTFOLIO OF INVESTMENTS, 11/30/2011 SECURITY DESCRIPTION PAR VALUE RATE MATURITY VALUE United States Treasury Bills DN(83.04%) $ % 12/1/2011 $ % 12/8/2011 % 12/22/2011 % 12/29/2011 % 2/9/2012 % 2/23/2012 Total United States Treasury Bills DN (Cost $54,299,615) Total Investments (Cost $54,299,615) (a) (83.04%) Other Net Assets (16.96%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $54,299,615. S&P PORTFOLIO OF INVESTMENTS, 11/30/2011 Common Stock (99.44%) Basic Materials (3.45%) Shares Value Airgas Inc $ Air Products & Chemicals Inc AK Steel Holding Corp Alcoa Inc Allegheny Technologies Inc CF Industries Holdings Inc Cliffs Natural Resources Inc Dow Chemical Co Eastman Chemical Co Ecolab Inc EI du Pont de Nemours & Co FMC Corp Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp PPG Industries Inc Praxair Inc Sherwin-Williams Co Sigma-Aldrich Corp The Mosaic Company Titanium Metals Corp United States Steel Corp Vulcan Materials Co Total Basic Materials Communications (11.43%) Akamai Technologies Inc* Amazon.com Inc* American Tower Corp* AT&T Inc Cablevision Systems CBS Corp CenturyLink Inc Cisco Systems Inc Comcast Corp Corning Inc DIRECTV* Discovery Communications Inc* eBay Inc* Expedia Inc F5 Networks Inc Frontier Communications Corp Gannett Co Inc Google Inc* Harris Corp Interpublic Group of Cos Inc JDS Uniphase Corp* Juniper Networks Inc* McGraw-Hill Cos Inc MetroPCS Communications Inc* Motorola Mobility Holdings Inc* Motorola Solutions Inc NetFlix Inc News Corp Omnicom Group Inc priceline.com Inc* QUALCOMM Inc Scripps Networks Interactive Inc Sprint Nextel Corp* Symantec Corp* Tellabs Inc Time Warner Cable Inc Time Warner Inc VeriSign Inc Verizon Communications Inc Viacom Inc Walt Disney Co Washington Post Co 47 Windstream Corp Yahoo! Inc* Total Communications Consumer, Cyclical (8.88%) Abercrombie & Fitch Co AutoNation Inc* AutoZone Inc* Bed Bath & Beyond Inc* Best Buy Co Inc Big Lots Inc* Carmax Inc Carnival Corp Chipotle Mexican Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc DR Horton Inc Family Dollar Stores Inc Fastenal Co Ford Motor Co* GameStop Corp* Gap Inc Genuine Parts Co Goodyear Tire & Rubber Co* Harley-Davidson Inc Harman International Industries Inc Hasbro Inc Home Depot Inc International Game Technology JC Penney Co Inc Johnson Controls Inc Kohl's Corp Lennar Corp Lowe's Cos Inc Ltd Brands Inc Macy's Inc Marriott International Inc Marriott Vacations Worldwide Corp* 1 8 Mattel Inc McDonald's Corp Newell Rubbermaid Inc NIKE Inc Nordstrom Inc O'Reilly Automotive Inc* PACCAR Inc PulteGroup Inc* Ralph Lauren Corp Ross Stores Inc Sears Holdings Corp* Southwest Airlines Co Staples Inc Starbucks Corp Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wynn Resorts Ltd Wyndham Worldwide Corp Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (22.76%) Abbott Laboratories Accenture PLC Aetna Inc Allergan Inc Altria Group Inc AmerisourceBergen Corp Amgen Inc Apollo Group Inc* Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Beam Inc Becton Dickinson and Co Biogen Idec Inc* Boston Scientific Corp* Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp* Celgene Corp* Cigna Corp Clorox Co Coca-Cola Co Coca-Cola Enterprises Inc Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands Inc* Coventry Health Care Inc* Covidien PLC CR Bard Inc DaVita Inc* Dean Foods Co* DENTSPLY International Inc DeVry Inc Dr Pepper Snapple Group Inc Edwards Lifesciences Eli Lilly & Co Equifax Inc Estee Lauder Cos Inc Express Scripts Inc* Forest Laboratories Inc* General Mills Inc Gilead Sciences Inc* H&R Block Inc Hershey Co HJ Heinz Co Hormel Foods Corp Hospira Inc* Humana Inc Intuitive Surgical Inc* Iron Mountain Inc JM Smucker Co Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Inc Kroger Co Laboratory Corp of America Holdings* Life Technologies Corp* Lorillard Inc Mastercard Inc McCormick & Co Inc McKesson Corp Mead Johnson Nutrition Co Medco Health Solutions Inc* Medtronic Inc Merck & Co Inc Molson Coors Brewing Co Monster Worldwide Inc* Moody's Corp Mylan Inc* Patterson Cos Inc Paychex Inc PepsiCo Inc Pfizer Inc Philip Morris International Inc Procter & Gamble Co Quanta Services Inc* Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc RR Donnelley & Sons Co SAIC Inc* Safeway Inc Sara Lee Corp St Jude Medical Inc Stryker Corp SUPERVALU Inc Sysco Corp Tenet Healthcare Corp* Total System Services Inc Tyson Foods Inc UnitedHealth Group Inc Varian Medical Systems Inc* Visa Inc Watson Pharmaceuticals Inc* WellPoint Inc Western Union Co Whole Foods Market Inc Zimmer Holdings Inc* Total Consumer, Non-Cyclical Diversified (0.04%) Leucadia National Corp Total Diversified Energy (12.40%) Alpha Natural Resources Inc* Anadarko Petroleum Corp Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron International Corp* Chesapeake Energy Corp Chevron Corp ConocoPhillips Consol Energy Inc Denbury Resources Inc* Devon Energy Corp Diamond Offshore Drilling Inc El Paso Corp EOG Resources Inc EQT Corp Exxon Mobil Corp First Solar Inc* FMC Technologies Inc* Halliburton Co Helmerich & Payne Inc Hess Corp Marathon Oil Corp Marathon Petroleum Corp Murphy Oil Corp Nabors Industries Ltd* National Oilwell Varco Inc Newfield Exploration Noble Corporation Noble Energy Inc Occidental Petroleum Corp Oneok Inc Peabody Energy Corp Pioneer Natural Resources Co QEP Resources Inc Range Resources Corp Rowan Cos Inc* Schlumberger Ltd Southwestern Energy Co* Spectra Energy Corp Sunoco Inc Tesoro Corp* Valero Energy Corp Williams Cos Inc Total Energy Financial (12.65%) ACE Ltd Aflac Inc Allstate Corp American Express Co American International Group Inc* Ameriprise Financial Inc Aon Corp Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of New York Mellon Corp BB&T Corp Berkshire Hathaway Inc* BlackRock Inc Boston Properties Inc Capital One Financial Corp CBRE Group Inc* Charles Schwab Corp Chubb Corp Cincinnati Financial Corp Citigroup Inc CME Group Inc Comerica Inc Discover Financial Services E*Trade Financial Corp* Equity Residential Federated Investors Inc Fifth Third Bancorp First Horizon National Corp Franklin Resources Inc Genworth Financial Inc* Goldman Sachs Group Inc Hartford Financial Services Group Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshares Inc IntercontinentalExchange Inc* Invesco Ltd JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc MetLife Inc Morgan Stanley NASDAQ OMX Group Inc* Northern Trust Corp NYSE Euronext People's United Financial Inc Plum Creek Timber Co Inc PNC Financial Services Group Inc Principal Financial Group Inc Progressive Corp/The ProLogis Inc Prudential Financial Inc Public Storage Regions Financial Corp Simon Property Group Inc SLM Corp State Street Corp SunTrust Banks Inc T Rowe Price Group Inc Torchmark Corp Travelers Cos Inc Unum Group US Bancorp Ventas Inc Vornado Realty Trust Wells Fargo & Co Weyerhaeuser Co XL Group Plc Zions Bancorporation Total Financial Industrial (10.96%) 3M Co Agilent Technologies Inc* Amphenol Corp Ball Corp Bemis Co Inc Boeing Co Caterpillar Inc CH Robinson Worldwide Inc Cooper Industries CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eaton Corp Emerson Electric Co Expeditors International of Washington Inc FedEx Corp FLIR Systems Inc Flowserve Corp Fluor Corp General Dynamics Corp General Electric Co Goodrich Corp Honeywell International Inc Illinois Tool Works Inc Ingersoll-Rand Co Jabil Circuit Inc Jacobs Engineering Group Inc* Joy Global Inc L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc* Pall Corp Parker Hannifin Corp PerkinElmer Inc Precision Castparts Corp Raytheon Co Republic Services Inc Rockwell Automation Inc Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-on Inc Stanley Black & Decker Inc Stericycle Inc* TE Connectivity Ltd Textron Inc Thermo Fisher Scientific Inc* Tyco International Ltd Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp* Xylem Inc Total Industrial Technology (13.18%) Adobe Systems Inc* Advanced Micro Devices Inc* Altera Corp Analog Devices Inc Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp* CA Inc Cerner Corp Citrix Systems Inc* Cognizant Technology Solutions Corp* Computer Sciences Corp Compuware Corp* Dell Inc* Dun & Bradstreet Corp Electronic Arts Inc* EMC Corp* Fidelity National Information Services Inc Fiserv Inc* Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc KLA-Tencor Corp Lexmark International Inc Linear Technology Corp LSI Corp* MEMC Electronic Materials Inc* Microchip Technology Inc Micron Technology Inc* Microsoft Corp NetApp Inc* Novellus Systems Inc* NVIDIA Corp* Oracle Corp Pitney Bowes Inc Red Hat Inc* Salesforce.com Inc* SanDisk Corp* Teradata Corp* Teradyne Inc* Texas Instruments Inc Western Digital Corp* Xerox Corp Xilinx Inc Total Technology Utilities (3.69%) AES Corp* Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Constellation Energy Group Inc Dominion Resources Inc DTE Energy Co Duke Energy Corp Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy Group Inc NextEra Energy Inc Nicor Inc NiSource Inc Northeast Utilities NRG Energy Inc* Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Progress Energy Inc Public Service Enterprise Group Inc SCANA Corp Sempra Energy Southern Co TECO Energy Inc Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $63,160,410) Short-Term Investments (0.12%) United States Treasury Bills (0.12%) Par Value United States T-Bill 02/02/2012, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $100,000) Total Investments (Cost $63,260,410) (a) (99.56%) Other Net Assets (0.44%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $63,776,322.At November 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2011, certain United States Treasury Bills with a market value of $99,998 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at November 30, 2011: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 5 / Dec 2011 / Long $ S&P MIDCAP INDEX FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 Common Stock (98.87%) Basic Materials (4.16%) Shares Value Albemarle Corp $ Ashland Inc Cabot Corp Carpenter Technology Corp Compass Minerals International Inc Cytec Industries Inc Domtar Corp Intrepid Potash Inc* Minerals Technologies Inc NewMarket Corp Olin Corp Reliance Steel & Aluminum Co RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (3.90%) ADTRAN Inc AMC Networks Inc* Digital River Inc* Equinix Inc* Factset Research Systems Inc John Wiley & Sons Inc Lamar Advertising Co* Meredith Corp NeuStar Inc* New York Times Co* Plantronics Inc Polycom Inc* Rackspace Hosting Inc* RF Micro Devices Inc* Scholastic Corp Telephone & Data Systems Inc TIBCO Software Inc* tw telecom inc* ValueClick Inc* Total Communications Consumer, Cyclical (13.12%) 99 Cents Only Stores* Advance Auto Parts Inc Aeropostale Inc* Alaska Air Group Inc* American Eagle Outfitters Inc ANN INC* Ascena Retail Group Inc* Bally Technologies Inc* Barnes & Noble Inc Bob Evans Farms Inc BorgWarner Inc* Brinker International Inc Cheesecake Factory Inc* Chico's FAS Inc Collective Brands Inc* Copart Inc* Deckers Outdoor Corp* Dick's Sporting Goods Inc* Dollar Tree Inc* DreamWorks Animation SKG Inc* Foot Locker Inc Fossil Inc* Guess? Inc Hanesbrands Inc* Herman Miller Inc HNI Corp Ingram Micro Inc* International Speedway Corp JetBlue Airways Corp* Life Time Fitness Inc* LKQ Corp* Mohawk Industries Inc* MSC Industrial Direct Co Inc NVR Inc* Office Depot Inc* Oshkosh Corp* Owens & Minor Inc Panera Bread Co* PetSmart Inc Polaris Industries Inc PVH Corp RadioShack Corp Regis Corp Saks Inc* Scientific Games Corp* Thor Industries Inc Toll Brothers Inc* Tractor Supply Co Under Armour Inc* Warnaco Group Inc* Watsco Inc Wendy's Co Williams-Sonoma Inc Total Consumer, Cyclical Consumer, Non-Cyclical (18.24%) Aaron's Inc Alliance Data Systems Corp* American Greetings Corp AMERIGROUP Corp* Bio-Rad Laboratories Inc* Career Education Corp* Catalyst Health Solutions Inc* Charles River Laboratories International Inc* Church & Dwight Co Inc Community Health Systems Inc* Convergys Corp* Cooper Cos Inc CoreLogic Inc* Corn Products International Inc Corporate Executive Board Co Corrections Corp of America* Covance Inc* Deluxe Corp Endo Pharmaceuticals Holdings Inc* Flowers Foods Inc Gartner Inc* Gen-Probe Inc* Global Payments Inc Green Mountain Coffee Roasters Inc* Hansen Natural Corp* Health Management Associates Inc* Health Net Inc* Henry Schein Inc* Hill-Rom Holdings Inc Hologic Inc* IDEXX Laboratories Inc* ITT Educational Services Inc* Korn/Ferry International* Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc* Lincare Holdings Inc Manpower Inc Masimo Corp Medicis Pharmaceutical Corp Mednax Inc* Omnicare Inc Perrigo Co Pharmaceutical Product Development Inc Ralcorp Holdings Inc* Rent-A-Center Inc ResMed Inc* Rollins Inc Ruddick Corp Scotts Miracle-Gro Co SEI Investments Co Service Corp International Smithfield Foods Inc* Sotheby's STERIS Corp Strayer Education Inc Techne Corp Teleflex Inc Thoratec Corp* Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Rentals Inc* United Therapeutics Corp* Universal Corp Universal Health Services Inc VCA Antech Inc* Vertex Pharmaceuticals Inc* WellCare Health Plans Inc* Total Consumer, Non-Cyclical Energy (6.22%) Arch Coal Inc Atwood Oceanics Inc* Bill Barrett Corp* CARBO Ceramics Inc Cimarex Energy Co Comstock Resources Inc* Dresser-Rand Group Inc* Dril-Quip Inc* Energen Corp Exterran Holdings Inc* Helix Energy Solutions Group Inc* HollyFrontier Corp Northern Oil and Gas Inc* Oil States International Inc* Oceaneering International Inc Patriot Coal Corp* Patterson-UTI Energy Inc Plains Exploration & Production Co* Quicksilver Resources Inc* SM Energy Co Superior Energy Services Inc* Unit Corp* Total Energy Financial (17.68%) Affiliated Managers Group Inc* Alexandria Real Estate Equities Inc American Campus Communities Inc American Financial Group Inc Apollo Investment Corp Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Astoria Financial Corp BancorpSouth Inc Bank of Hawaii Corp BRE Properties Inc Brown & Brown Inc Camden Property Trust Cathay General Bancorp City National Corp Commerce Bancshares Inc Cousins Properties Inc Cullen/Frost Bankers Inc Duke Realty Corp East West Bancorp Inc Eaton Vance Corp Equity One Inc Essex Property Trust Inc Everest Re Group Ltd Federal Realty Investment Trust Fidelity National Financial Inc First American Financial Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Greenhill & Co Inc Hancock Holding Co Hanover Insurance Group Inc HCC Insurance Holdings Inc Highwoods Properties Inc Hospitality Properties Trust International Bancshares Corp Jefferies Group Inc Jones Lang LaSalle Inc Kemper Corp Liberty Property Trust Macerich Co Mack-Cali Realty Corp Mercury General Corp New York Community Bancorp Inc Old Republic International Corp Omega Healthcare Investors Inc Potlatch Corp Prosperity Bancshares Inc Protective Life Corp Raymond James Financial Inc Rayonier Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc Senior Housing Properties Trust SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group* Synovus Financial Corp Taubman Centers Inc TCF Financial Corp Transatlantic Holdings Inc Trustmark Corp UDR Inc Valley National Bancorp Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation WR Berkley Corp Total Financial Industrial (19.52%) Acuity Brands Inc AECOM Technology Corp* AGCO Corp* Alexander & Baldwin Inc Alliant Techsystems Inc AMETEK Inc AptarGroup Inc Arrow Electronics Inc* Avnet Inc* BE Aerospace Inc* Brink's Co Carlisle Cos Inc Clean Harbors Inc* Commercial Metals Co Con-way Inc Crane Co Donaldson Co Inc Energizer Holdings Inc* Esterline Technologies Corp* Gardner Denver Inc GATX Corp General Cable Corp* Gentex Corp Graco Inc Granite Construction Inc Harsco Corp Hubbell Inc Huntington Ingalls Industries Inc* IDEX Corp Itron Inc* JB Hunt Transport Services Inc Kansas City Southern* KBR Inc Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Inc Lincoln Electric Holdings Inc Louisiana-Pacific Corp* Martin Marietta Materials Inc Mettler-Toledo International Inc* Mine Safety Appliances Co National Instruments Corp Nordson Corp Packaging Corp of America Pentair Inc Regal-Beloit Corp Rock-Tenn Co Shaw Group Inc* Silgan Holdings Inc Sonoco Products Co SPX Corp Tech Data Corp* Temple-Inland Inc Terex Corp* Thomas & Betts Corp* Tidewater Inc Timken Co Trimble Navigation Ltd* Trinity Industries Inc Triumph Group Inc URS Corp* UTi Worldwide Inc Valmont Industries Inc Vishay Intertechnology Inc* Wabtec Corp Waste Connections Inc Werner Enterprises Inc Woodward Inc Worthington Industries Inc Zebra Technologies Corp* Total Industrial Technology (9.26%) ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* Allscripts Healthcare Solutions Inc* ANSYS Inc* Atmel Corp* Broadridge Financial Solutions Inc Cadence Design Systems Inc* Concur Technologies Inc* Cree Inc* Cypress Semiconductor Corp* Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconductor International Inc* Informatica Corp* Integrated Device Technology Inc* International Rectifier Corp* Intersil Corp Jack Henry & Associates Inc Lam Research Corp* Mentor Graphics Corp* MICROS Systems Inc* MSCI Inc* NCR Corp* Parametric Technology Corp* QLogic Corp* Quest Software Inc* Riverbed Technology Inc* Rovi Corp* Semtech Corp* Silicon Laboratories Inc* Skyworks Solutions Inc* Solera Holdings Inc Synopsys Inc* VeriFone Systems Inc* Total Technology Utilities (6.77%) AGL Resources Inc Alliant Energy Corp Atmos Energy Corp Aqua America Inc Black Hills Corp Cleco Corp Great Plains Energy Inc Hawaiian Electric Industries Inc IDACORP Inc MDU Resources Group Inc National Fuel Gas Co NSTAR NV Energy Inc OGE Energy Corp PNM Resources Inc Questar Corp Southern Union Co UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $94,173,954) Short-Term Investments (0.16%) United States Treasury Bills (0.16%) Par Value United States T-Bill 02/02/2012, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,997) Total Investments (Cost $94,373,951) (a) (99.03%) Other Net Assets (0.97%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $94,782,050.At November 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2011, certain United States Treasury Bills with a market value of $199,997 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at November 30, 2011: Contracts - $100 times premium / delivery month / commitment S&P MidCap E-mini Unrealized Appreciation 16 / Dec 2011 / Long $ S&P SMALLCAP INDEX FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 Common Stock (95.78%) Basic Materials (3.23%) Shares Value AMCOL International Corp $ American Vanguard Corp Balchem Corp Buckeye Technologies Inc Century Aluminum Co* Clearwater Paper Corp* Deltic Timber Corp Hawkins Inc HB Fuller Co Kaiser Aluminum Corp KapStone Paper and Packaging Corp* Kraton Performance Polymers Inc* Materion Corp* Neenah Paper Inc OM Group Inc* PolyOne Corp Quaker Chemical Corp A Schulman Inc Schweitzer-Mauduit International Inc Stepan Co Wausau Paper Corp Zep Inc Total Basic Materials Communications (4.70%) Anixter International Inc* Arris Group Inc* Atlantic Tele-Network Inc Black Box Corp Blue Coat Systems Inc* Blue Nile Inc* Cbeyond Inc* Cincinnati Bell Inc* comScore Inc* Comtech Telecommunications Corp DealerTrack Holdings Inc* Digital Generation Inc* Dolan Co* eResearchTechnology Inc* EW Scripps Co* General Communication Inc* Harmonic Inc* InfoSpace Inc* j2 Global Communications Inc Liquidity Services Inc* LogMeIn Inc* Lumos Networks Corp* Netgear Inc* Network Equipment Technologies Inc* Neutral Tandem Inc* Novatel Wireless Inc* NTELOS Holdings Corp Nutrisystem Inc Oplink Communications Inc* PC-Tel Inc Perficient Inc* Sourcefire Inc* Stamps.com Inc* Symmetricom Inc* Tekelec* United Online Inc USA Mobility Inc Viasat Inc* Websense Inc* XO Group Inc* Total Communications Consumer, Cyclical (15.91%) Allegiant Travel Co* Arctic Cat Inc* Audiovox Corp* Big 5 Sporting Goods Corp Biglari Holdings Inc* BJ's Restaurants Inc* Brightpoint Inc* Brown Shoe Co Inc Brunswick Corp Buckle Inc Buffalo Wild Wings Inc* Cabela's Inc* Callaway Golf Co Carter's Inc* Casey's General Stores Inc Cash America International Inc Cato Corp CEC Entertainment Inc Childrens Place Retail Stores Inc* Christopher & Banks Corp Coinstar Inc* Cracker Barrel Old Country Store Inc Crocs Inc* DineEquity Inc* DTS Inc* Ethan Allen Interiors Inc Ezcorp Inc* Finish Line Inc First Cash Financial Services Inc* Fred's Inc G&K Services Inc Genesco Inc* Group 1 Automotive Inc Haverty Furniture Cos Inc Hibbett Sports Inc* HOT Topic Inc HSN Inc Iconix Brand Group Inc* Interface Inc Interval Leisure Group Inc* Jack in the Box Inc* Jakks Pacific Inc JOS A Bank Clothiers Inc* K-Swiss Inc* Kirkland's Inc* La-Z-Boy Inc* Lithia Motors Inc Liz Claiborne Inc* Lumber Liquidators Holdings Inc* M/I Homes Inc* Maidenform Brands Inc* Marcus Corp MarineMax Inc* Men's Wearhouse Inc Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Resort Inc* Multimedia Games Holding Co Inc* MWI Veterinary Supply Inc* O'Charleys Inc* OfficeMax Inc* Oxford Industries Inc Papa John's International Inc* PEP Boys-Manny Moe & Jack Perry Ellis International Inc* PetMed Express Inc PF Chang's China Bistro Inc Pinnacle Entertainment Inc* Pool Corp Quiksilver Inc* Red Robin Gourmet Burgers Inc* Ruby Tuesday Inc* Rue21 Inc* Ruth's Hospitality Group Inc* Scansource Inc* School Specialty Inc* Select Comfort Corp* Shuffle Master Inc* Skechers U.S.A. Inc* Skyline Corp SkyWest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Standard Pacific Corp* Stein Mart Inc Steven Madden Ltd* Superior Industries International Inc Texas Roadhouse Inc Toro Co True Religion Apparel Inc* Tuesday Morning Corp* Unifirst Corp United Stationers Inc Universal Electronics Inc* Vitamin Shoppe Inc* Winnebago Industries Inc* Wolverine World Wide Inc World Fuel Services Corp Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (19.28%) Abaxis Inc* ABM Industries Inc Affymetrix Inc* Air Methods Corp* Align Technology Inc* Alliance One International Inc* Almost Family Inc* Amedisys Inc* American Public Education Inc* AMN Healthcare Services Inc* Amsurg Corp* Andersons Inc Arbitron Inc Arqule Inc* B&G Foods Inc Bio-Reference Labs Inc* Blyth Inc Boston Beer Co Inc* Cal-Maine Foods Inc Calavo Growers Inc Cambrex Corp* Cantel Medical Corp Capella Education Co* Cardtronics Inc* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp CONMED Corp* Consolidated Graphics Inc* Corinthian Colleges Inc* Corvel Corp* Cross Country Healthcare Inc* CryoLife Inc* Cubist Pharmaceuticals Inc* Cyberonics Inc* Diamond Foods Inc Emergent Biosolutions Inc* Ensign Group Inc Enzo Biochem Inc* Forrester Research Inc Gentiva Health Services Inc* Geo Group Inc* Greatbatch Inc* Haemonetics Corp* Hain Celestial Group Inc* Hanger Orthopedic Group Inc* Healthcare Services Group Inc Healthspring Inc* Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd* Hi-Tech Pharmacal Co Inc* Hillenbrand Inc HMS Holdings Corp* ICU Medical Inc* Insperity Inc Integra LifeSciences Holdings Corp* Inter Parfums Inc Invacare Corp IPC The Hospitalist Co Inc* J&J Snack Foods Corp Kelly Services Inc Kensey Nash Corp* Kid Brands Inc* Landauer Inc LCA-Vision Inc* LHC Group Inc* Live Nation Entertainment Inc* Magellan Health Services Inc* MAXIMUS Inc Medcath Corp Medicines Co* Medifast Inc* Meridian Bioscience Inc Merit Medical Systems Inc* Midas Inc* Molina Healthcare Inc* Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc* Navigant Consulting Inc* Neogen Corp* NuVasive Inc* On Assignment Inc* Palomar Medical Technologies Inc* Par Pharmaceutical Cos Inc* PAREXEL International Corp* Peet's Coffee & Tea Inc* PharMerica Corp* Prestige Brands Holdings Inc* PSS World Medical Inc* Questcor Pharmaceuticals Inc* Regeneron Pharmaceuticals Inc* Salix Pharmaceuticals Ltd* Sanderson Farms Inc Savient Pharmaceuticals Inc* Seneca Foods Corp* Snyders-Lance Inc Spartan Stores Inc Standard Register Co SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* TreeHouse Foods Inc* TrueBlue Inc* United Natural Foods Inc* Universal Technical Institute Inc* Viad Corp Viropharma Inc* WD-40 Co West Pharmaceutical Services Inc Wright Express Corp* Zoll Medical Corp* Total Consumer, Non-Cyclical Energy (3.14%) Basic Energy Services Inc* Contango Oil & Gas Co* GeoResources Inc* Gulf Island Fabrication Inc Gulfport Energy Corp* Headwaters Inc* Hornbeck Offshore Services Inc* ION Geophysical Corp* Lufkin Industries Inc Matrix Service Co* Penn Virginia Corp Petroleum Development Corp* Petroquest Energy Inc* Pioneer Drilling Co* SEACOR Holdings Inc Stone Energy Corp* Swift Energy Co* Tetra Technologies Inc* Total Energy Financial (18.39%) Acadia Realty Trust AMERISAFE Inc* Bank Mutual Corp Bank of the Ozarks Inc BioMed Realty Trust Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Calamos Asset Management Inc Cedar Realty Trust Inc Charles Schwab Corp City Holding Co Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Cowen Group Inc* Delphi Financial Group Inc DiamondRock Hospitality Co Dime Community Bancshares Inc EastGroup Properties Inc eHealth Inc* Employers Holdings Inc Entertainment Properties Trust Extra Space Storage Inc First Commonwealth Financial Corp First BanCorp* First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc FNB Corp/PA Forestar Group Inc* Franklin Street Properties Corp Getty Realty Corp Glacier Bancorp Inc Hanmi Financial Corp* Healthcare Realty Trust Inc Home Bancshares Inc Home Properties Inc Horace Mann Educators Corp Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Interactive Brokers Group Inc Investment Technology Group Inc* Kilroy Realty Corp Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc Meadowbrook Insurance Group Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc Nara Bancorp Inc* National Financial Partners Corp* National Penn Bancshares Inc National Retail Properties Inc Navigators Group Inc* NBT Bancorp Inc Northwest Bancshares Inc Old National Bancorp PacWest Bancorp Parkway Properties Inc Pennsylvania Real Estate Investment Trust Pinnacle Financial Partners Inc* Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc Presidential Life Corp PrivateBancorp Inc ProAssurance Corp Prospect Capital Corp Provident Financial Services Inc PS Business Parks Inc RLI Corp S&T Bancorp Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Inc Signature Bank* Simmons First National Corp Sovran Self Storage Inc Sterling Bancorp Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares Inc SWS Group Inc Tanger Factory Outlet Centers Texas Capital Bancshares Inc* Tompkins Financial Corp Tower Group Inc Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares Inc United Community Banks Inc* United Fire & Casualty Co Universal Health Realty Income Trust Urstadt Biddle Properties Inc Wilshire Bancorp Inc* Wintrust Financial Corp World Acceptance Corp* Total Financial Industrial (16.82%) AAON Inc AAR Corp Actuant Corp Advanced Energy Industries Inc* Aegion Corp* Aerovironment Inc* Albany International Corp AM Castle & Co* American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc* AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc* Brady Corp Briggs & Stratton Corp Bristow Group Inc Calgon Carbon Corp* Cascade Corp Ceradyne Inc* Checkpoint Systems Inc* CIRCOR International Inc CLARCOR Inc Cognex Corp Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc* Daktronics Inc Darling International Inc* Drew Industries Inc Dycom Industries Inc* Eagle Materials Inc Electro Scientific Industries Inc* EMCOR Group Inc Encore Wire Corp EnPro Industries Inc* ESCO Technologies Inc Exponent Inc* FARO Technologies Inc* Federal Signal Corp FEI Co* Forward Air Corp GenCorp Inc* Gibraltar Industries Inc* Griffon Corp Heartland Express Inc HUB Group Inc* II-VI Inc* Intermec Inc* Intevac Inc* John Bean Technologies Corp Kaman Corp Kaydon Corp Knight Transportation Inc Koppers Holdings Inc Lawson Products Inc Lindsay Corp Littelfuse Inc LoJack Corp* LSB Industries Inc* Lydall Inc* Methode Electronics Inc Moog Inc* Movado Group Inc Mueller Industries Inc Myers Industries Inc National Presto Industries Inc NCI Building Systems Inc* Newport Corp* Old Dominion Freight Line Inc* Olympic Steel Inc Orbital Sciences Corp* Orion Marine Group Inc* OSI Systems Inc* Park Electrochemical Corp Plexus Corp* Powell Industries Inc* Pulse Electronics Corp Quanex Building Products Corp Robbins & Myers Inc Rofin-Sinar Technologies Inc* Rogers Corp* RTI International Metals Inc* Simpson Manufacturing Co Inc Standex International Corp STR Holdings Inc* Sturm Ruger & Co Inc Teledyne Technologies Inc* Tetra Tech Inc* Texas Industries Inc Tredegar Corp TTM Technologies Inc* Universal Forest Products Inc Vicor Corp Watts Water Technologies Inc Total Industrial Technology (9.91%) Agilysys Inc* ATMI Inc* Avid Technology Inc* Blackbaud Inc Bottomline Technologies Inc* Brooks Automation Inc Cabot Microelectronics Corp* CACI International Inc* Ceva Inc* CIBER Inc* Cirrus Logic Inc* Cohu Inc CommVault Systems Inc* Computer Programs & Systems Inc CSG Systems International Inc* Digi International Inc* Diodes Inc* DSP Group Inc* Ebix Inc EPIQ Systems Inc Exar Corp* Hittite Microwave Corp* iGate Corp* Insight Enterprises Inc* Interactive Intelligence Group* JDA Software Group Inc* Kopin Corp* Kulicke & Soffa Industries Inc* LivePerson Inc* Manhattan Associates Inc* Mercury Computer Systems Inc* Micrel Inc Microsemi Corp* MicroStrategy Inc* MKS Instruments Inc Monolithic Power Systems Inc* Monotype Imaging Holdings Inc* MTS Systems Corp Nanometrics Inc* NCI Inc* Netscout Systems Inc* Omnicell Inc* Pericom Semiconductor Corp* Power Integrations Inc Progress Software Corp* Quality Systems Inc Radisys Corp* RightNow Technologies Inc* Rudolph Technologies Inc* Sigma Designs Inc* Smith Micro Software Inc* Standard Microsystems Corp* Stratasys Inc* Super Micro Computer Inc* Supertex Inc* SYKES Enterprises Inc* Synaptics Inc* Synchronoss Technologies Inc* SYNNEX Corp* Take-Two Interactive Software Inc* Taleo Corp* Tessera Technologies Inc* THQ Inc* TriQuint Semiconductor Inc* Tyler Technologies Inc* Ultratech Inc* Veeco Instruments Inc* Volterra Semiconductor Corp* Total Technology Utilities (4.40%) Allete Inc American States Water Co Avista Corp Central Vermont Public Service Corp CH Energy Group Inc El Paso Electric Co Laclede Group Inc New Jersey Resources Corp Northwest Natural Gas Co NorthWestern Corp Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp Unisource Energy Corp Total Utilities Total Common Stock (Cost $29,703,801) Short-Term Investments (1.52%) United States Treasury Bills (1.52%) Par Value United States T-Bill 02/02/2012, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $499,998) Total Investments (Cost $30,203,799) (a) (97.30%) Other Net Assets (2.70%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $30,203,799.At November 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2011, certain United States Treasury Bills with a market value of $499,992 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at November 30, 2011: Contracts - $100 times premium / delivery month / commitment Russell 2000 Mini Unrealized Appreciation 20 / Dec 2011 / Long $ SHELTON CORE VALUE FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 Common Stock (98.98%) Basic Materials (3.10%) Shares Value Chemicals (3.10%) EI du Pont de Nemours & Co $ PPG Industries Inc Praxair Inc Sensient Technologies Corp Total Basic Materials Communications (6.40%) Media (1.19%) Walt Disney Co Telecommunications (5.21%) AT&T Inc QUALCOMM Inc Rogers Communications Inc Verizon Communications Inc Total Communications Consumer, Cyclical (8.16%) Auto Manufacturers (0.89%) Ford Motor Co* Retail (7.27%) CVS Caremark Corp Home Depot Inc McDonald's Corp Ross Stores Inc Starbucks Corp Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (22.55%) Agriculture (3.88%) Altria Group Inc Philip Morris International Inc Reynolds American Inc Beverages (1.41%) PepsiCo Inc Biotechnology (1.65%) Celgene Corp* Gilead Sciences Inc* Commercial Services (1.10%) Lender Processing Services Inc Moody's Corp Paychex Inc Cosmetics / Personal Care (2.62%) Colgate-Palmolive Co Procter & Gamble Co Food (1.46%) ConAgra Foods Inc HJ Heinz Co Healthcare - Products (3.41%) Baxter International Inc Johnson & Johnson Healthcare - Services (2.91%) Aetna Inc HealthSouth Corp* WellPoint Inc Household Products / Wares (0.79%) Kimberly-Clark Corp Pharmaceuticals (3.32%) Abbott Laboratories AmerisourceBergen Corp Merck & Co Inc Total Consumer, Non-Cyclical Energy (17.55%) Oil & Gas (13.63%) Anadarko Petroleum Corp Apache Corp BP PLC Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell PLC Oil & Gas Services (3.57%) Baker Hughes Inc Ensco PLC Schlumberger Ltd Weatherford International Ltd* Pipelines (0.35%) Spectra Energy Corp Total Energy Financial (12.49%) Banks (6.84%) Bank of New York Mellon Corp Goldman Sachs Group Inc JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (2.83%) Charles Schwab Corp Franklin Resources Inc Morgan Stanley NYSE Euronext Insurance (2.66%) American International Group Inc* Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Marsh & McLennan Cos Inc Principal Financial Group Inc StanCorp Financial Group Inc Travelers Cos Inc Savings & Loans (0.16%) New York Community Bancorp Inc Total Financial Industrial (13.24%) Aerospace/Defense (4.38%) Boeing Co Goodrich Corp Northrop Grumman Corp Rockwell Collins Inc United Technologies Corp Electronics (0.47%) Agilent Technologies Inc* TE Connectivity Ltd Machinery - Construction & Mining (2.02%) Caterpillar Inc Exelis Inc Xylem Inc Metal Fabricate / Hardware (0.18%) Worthington Industries Inc Miscellaneous Manufacturing (4.18%) 3M Co Barnes Group Inc Danaher Corp General Electric Co ITT Corp Tyco International Ltd Transportation (2.01)% FedEx Corp Tidewater Inc Union Pacific Corp United Parcel Service Inc Seaspan Corp Total Industrial Technology (9.08%) Computers (2.51%) Diebold Inc EMC Corp* Hewlett-Packard Co International Business Machines Corp Semiconductors (3.95%) Analog Devices Inc Intel Corp KLA-Tencor Corp Linear Technology Corp Maxim Integrated Products Inc Taiwan Semiconductor Manufacturing Co Ltd Texas Instruments Inc Software (2.62%) Microsoft Corp Oracle Corp Total Technology Utilities (6.41%) Electric (5.47%) Ameren Corp Consolidated Edison Inc DTE Energy Co Duke Energy Corp Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc Pinnacle West Capital Corp Progress Energy Inc Southern Co Gas (0.94%) Nicor Inc NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $121,900,396) Short-Term Investments (0.13%) United States Treasury Bills (0.13%) Par Value United States T-Bill 01/12/2012, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,997) Total Investments (Cost $122,100,393) (a) (99.11%) Other Net Assets (0.89%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $122,406,305.At November 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2011, certain United States Treasury Bills with a market value of $199,997 were pledged to cover margin requirements for futures contracts. EUROPEAN GROWTH AND INCOME FUND PORTFOLIO OF INVESTMENTS, 11/30/2011 Common Stock (98.31%) Basic Materials (10.70%) Shares Value Chemicals (3.11%) BASF SE ADR $ Bayer AG ADR Iron / Steel (0.64%) ArcelorMittal ADR APERAM ADR Mining (6.95%) Anglo American PLC ADR BHP Billiton Ltd ADR Rio Tinto PLC ADR Total Basic Materials Communications (13.12%) Telecommunications (13.12%) Deutsche Telekom AG ADR France Telecom SA ADR Nokia OYJ ADR Telefonaktiebolaget LM Ericsson ADR Telefonica SA ADR Vodafone Group PLC ADR Total Communications Consumer, Cyclical (1.54%) Auto Manufacturers (1.54%) Daimler AG ADR Total Consumer, Cyclical Consumer, Non-Cyclical (26.87%) Agriculture (3.36%) British American Tobacco PLC ADR Beverages (4.55%) Anheuser-Busch InBev NV ADR Diageo PLC ADR Food (8.09%) Nestle SA ADR Unilever NV ADR Pharmaceuticals (10.87%) Novartis AG ADR Roche Holding AG ADR Sanofi ADR Total Consumer, Non-Cyclical Energy (15.95%) Oil & Gas (15.95%) BP PLC ADR ENI SpA ADR Royal Dutch Shell PLC ADR Total SA ADR Total Energy Financial (16.97%) Banks (13.57%) Banco Bilbao Vizcaya Argentaria SA ADR Banco Santander SA ADR Barclays PLC ADR BNP Paribas SA ADR Deutsche Bank AG ADR HSBC Holdings PLC ADR Intesa Sanpaolo SpA ADR Societe Generale SA ADR UBS AG ADR* Diversified Financial Services (0.86%) Credit Suisse Group AG ADR Insurance (2.54%) Allianz SE ADR AXA SA ADR Total Financial Industrial (8.78%) Building Materials (0.67%) CRH PLC ADR Electronics (0.75%) Koninklijke Philips Electronics NV ADR Miscellaneous Manufacturing (7.36%) Siemens AG ADR Total Industrial Technology (1.94%) Software (1.94%) SAP AG ADR Total Technology Utilities (2.44%) Electric (1.51%) E.ON AG ADR Gas (0.93%) GDF Suez ADR Total Utilities Total Common Stock (Cost $12,709,054) Total Investments (Cost $12,709,054) (a) (98.31%) Other Net Assets (1.69%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $12,710,472.At November 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) NASDAQ PORTFOLIO OF INVESTMENTS, 11/30/2011 Common Stock (96.65%) Basic Materials (0.31%) Shares Value Chemicals (0.31%) Sigma-Aldrich Corp $ Total Basic Materials Communications (28.62%) Internet (15.32%) Akamai Technologies Inc* Amazon.com Inc* Baidu Inc ADR* Ctrip.com International Ltd ADR* eBay Inc* Expedia Inc F5 Networks Inc* Google Inc* Liberty Interactive Corp* Netflix Inc* priceline.com Inc* Symantec Corp* VeriSign Inc Yahoo! Inc* Media (4.48%) Comcast Corp DIRECTV* News Corp Telecommunications (8.82%) Cisco Systems Inc NII Holdings Inc* QUALCOMM Inc Virgin Media Inc Vodafone Group PLC ADR Total Communications Consumer, Cyclical (7.39%) Auto Manufacturers (0.57%) PACCAR Inc Distribution / Wholesale (0.48%) Fastenal Co Lodging (0.58%) Wynn Resorts Ltd Retail (5.37%) Bed Bath & Beyond Inc* Costco Wholesale Corp Dollar Tree Inc* O'Reilly Automotive Inc* Ross Stores Inc Sears Holdings Corp* Staples Inc Starbucks Corp Urban Outfitters Inc* Toys / Games / Hobbies (0.39%) Mattel Inc Total Consumer, Cyclical Consumer, Non-Cyclical (12.58%) Biotechnology (6.67%) Alexion Pharmaceuticals Inc* Amgen Inc Biogen Idec Inc* Celgene Corp* Gilead Sciences Inc* Illumina Inc* Life Technologies Corp* Vertex Pharmaceuticals Inc* Commercial Services (1.66%) Apollo Group Inc* Automatic Data Processing Inc Paychex Inc Food (0.46%) Whole Foods Market Inc Healthcare - Products (1.28%) DENTSPLY International Inc Henry Schein Inc* Intuitive Surgical Inc* QIAGEN NV* Pharmaceuticals (2.51%) Express Scripts Inc* Mylan Inc* Teva Pharmaceutical Industries Ltd Warner Chilcott PLC* Total Consumer, Non-Cyclical Energy (0.16%) Alternate Energy Sources (0.16%) First Solar Inc* Total Energy Industrial (1.93%) Electronics (0.49%) FLIR Systems Inc Garmin Ltd Environmental Control (0.27%) Stericycle Inc* Machinery - Contruction & Mining (0.37%) Joy Global Inc Transportation (0.80%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Total Industrial Technology (45.66%) Computers (17.04%) Apple Inc* Cognizant Technology Solutions Corp* Dell Inc* Infosys Ltd NetApp Inc* Research In Motion Ltd* SanDisk Corp* Seagate Technology PLC Semiconductors (9.55%) Altera Corp Applied Materials Inc Broadcom Corp* Intel Corp KLA-Tencor Corp Lam Research Corp* Linear Technology Corp Marvell Technology Group Ltd* Maxim Integrated Products Inc Microchip Technology Inc Micron Technology Inc* NVIDIA Corp* Xilinx Inc Software (19.07%) Activision Blizzard Inc Adobe Systems Inc* Autodesk Inc* BMC Software Inc* CA Inc Cerner Corp* Check Point Software Technologies Ltd* Citrix Systems Inc* Electronic Arts Inc* Fiserv Inc* Intuit Inc Microsoft Corp Oracle Corp Total Technology Total Common Stock (Cost $18,105,096) Short-Term Investments (0.75%) United States Treasury Bills (0.75%) Par Value United States T-Bill 12/15/2011, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,999) Total Investments (Cost $18,305,095) (a) (97.40%) Other Net Assets (2.60%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $18,306,330.At November 30, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2011, certain United States Treasury Bills with a market value of $199,999 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at November 30, 2011: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-mini Unrealized Appreciation 19 / Dec 2011 / Long $ Fair Value Measurements and Disclosures The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at November 30, 2011 using fair value hierarchy: Level 1(a) Level 2(a) Level 3(a) Level 1(a) Fund Investments in Securities (b) Investments in Securities (c) Investments in Securities Total Futures Contracts - Assets or Liabilities (d) California Tax-Free Income Fund $
